Title: To Benjamin Franklin from Nicolas Ruault, 12 October 1777
From: Ruault, Nicolas
To: Franklin, Benjamin


Paris le 12 8b. 1777.
Ruault a l’honneur de saluer Monsieur franklin et de lui envoyer les premiers Exemplaires du Bonhomme Richard, avec l’Interrogatoire etc. Il auroit eu le plaisir d’en remettre un plus grand nombre, si l’edition étoit entierement tirée, mais ce sera sous très peu de jours. Il supplie Monsieur franklin de vouloir bien agréer ses très humbles respects.
 
Addressed: A Monsieur / Monsieur franklin / A Passy.
